Exhibit 10.1









[cm8kappointmentofnewc_image1.gif]
September 3, 2015
1765 Greensboro Station Place
7th Floor
Tysons Corner, VA 22102
Main 703.226.3500
www.cvent.com


Cynthia Russo
11530 Fox River Drive
Ellicott City, MD 21042


Dear Cindy,


Cvent, Inc. (the “Company”) takes great pleasure in offering you employment with
our Company as Executive Vice President and Chief Financial Officer (the
“Executive”). You will report to the Chief Executive Officer. Your start date
will be on or before September 28, 2015.


The terms and conditions set forth below supersede and cancel all prior oral or
written negotiations, agreements, and commitments that may exist.


Compensation and Benefits


1.
Salary. Your initial base compensation rate will be $16,666.67, per semi-monthly
pay period, which is the equivalent to a rate of $400,000 annually, and is
subject to all federal, state, and local taxes as well as other applicable
deductions and withholdings (the “Base Salary”). Your next Base Salary review
will occur in October 2016.



2.
Bonus. In addition to your base pay, you will also participate in the Company’s
Short-Term Incentive Plan and be eligible for a target incentive bonus of 50%
(“Incentive Bonus”) of your Base Salary. The target incentive represents the
amount payable at full achievement of all Short-Term Incentive Plan objectives.
The Incentive Bonus is prorated based on the number of months you work during
the performance period, which runs from January 1 to December 31. The Incentive
Bonus will be paid to you in Q1 2016 at the same time the other participants in
the Short-Term Incentive Plan are paid. All bonus payments are subject to the
Executive still being employed by the Company at the time of payment.



Equity Grant and Vesting


You are also eligible to participate in the Company’s 2013 Equity Incentive
Plan. The 2013 Equity Incentive Plan provides for periodic grants of Cvent
equity, currently in the form of stock options and restricted stock units. In
addition to the grants set forth below, starting in Q1 2017, as with other
Section 16 officers, you will be eligible to receive an annual equity award as
determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) in its sole discretion (after consultation with its
compensation consultant) with an aggregate award comparable to (i) award levels
granted to the other Section 16 officers and (ii) target percentiles for CFOs in
the Company’s peer group.


To induce you to join the Company,
•
on October 15, 2015, subject to the Compensation Committee’s approval, you will
receive a one-time new-hire equity award with an aggregate award value of
$1,300,000 with 50% of such award in the form of restricted stock units and the
remaining 50% of such award in the form of options to purchase the Company’s
common stock. Both your restricted stock units and stock options comprising the
new-hire equity award shall vest over 4 years, with 50% of the equity grant
vesting 24 months after your start date. The next 25% will vest at the end of
the 36th




--------------------------------------------------------------------------------



month of full-time employment and finally the last 25% will vest at the end of
the 48th month of full-time employment; and
•
on or about March 15, 2016, subject to the Compensation Committee’s approval,
you will receive an additional equity award with an aggregate award value of
$541,667 with 50% of such award in the form of restricted stock units and the
remaining 50% of such award in the form of options to purchase the Company’s
common stock. Both your restricted stock units and stock options comprising this
additional equity award shall vest over 4 years, with the first 25% of the
equity grant vesting on September 28, 2017, the next 25% of the equity grant
vesting on second anniversary of the grant (i.e., on or about March 15, 2018),
the third 25% of the equity grant vesting on the third anniversary of the grant
(i.e., on or about March 15, 2019), and the final 25% of the equity grant
vesting on the fourth anniversary of the grant (i.e., on or about March 15,
2020).



You will receive a separate communication describing the details of any grant
you receive, including the Company’s 2013 Equity Incentive Plan and your award
agreements. All grants of equity are contingent upon execution by you of the
applicable agreements. Of course, among other requirements that will be further
described in your award agreements, you must continue to be a full-time employee
in good standing on the vesting date for the shares to vest to your ownership.


Vacation and Other Benefits


In addition to the Company's eight (8) paid holidays and one (1) floating
holiday, you will be eligible to accrue four (4) weeks paid time off (PTO) (this
is vacation and sick leave combined). You are also eligible for medical, dental
and vision insurance coverage, life insurance, long-term disability insurance,
and 401k participation.
Payments and Benefits Following Termination of Employment


Termination by the Company Without Cause or by the Executive for Good Reason.
The Executive’s employment may be terminated at any time (i) by the Company
Without Cause or (ii) by the Executive for Good Reason by written notice of
termination to the other party setting forth the effective termination date and
a reasonably detailed explanation of the basis of such termination.  In the case
of termination Without Cause, the Company shall provide a 30-day notice to
Executive. In the case of resignation with Good Reason, Executive shall provide
a 45-day notice to the Company of the existence of the circumstances providing
grounds for resignation with Good Reason and the Company has had at least 5
business days from the date on which such notice is provided to cure such
circumstances.  If the Company elects to terminate Executive’s employment
Without Cause, or if Executive resigns for Good Reason, Executive shall receive
all Accrued Obligations (as defined below) and, subject to the section below
entitled “Conditions to Receipt of Without Cause Payment and Change in Control
Severance Payment”:


a.
A lump sum payment equal to twelve (12) months of Base Salary and a prorated
portion of your Incentive Bonus at target (based on the number of months you
work during the performance period, which runs from January 1 to December 31;
provided, however, in no case will the amount of prorated Incentive Bonus be
less than three (3) months), as in effect at the time of termination, less
applicable taxes and other required withholding, and less any monies owed by
Executive to the Company (the “Without Cause Payment”),

b.
Provided Executive timely elects COBRA continuation coverage under the Company’s
medical plan and pays the full monthly premiums for such coverage, the Company
will reimburse Executive the monthly premiums incurred by Executive until the
earlier of (i) the expiration of a twelve (12) month period beginning on the day
after the separation date (it being understood that such reimbursement will be
taxable to Executive), and (ii) the date Executive enrolls for similar coverage
under a plan of a subsequent employer, and

c.
If such separation occurs (i) before or on September 28, 2016, 25% of your
new-hire equity award will vest immediately or (ii) after September 28, 2016, a
prorated portion of all outstanding unvested equity awards under any equity
incentive plan of the Company will automatically vest.

 
Termination in Connection with a Change of Control.  Upon the occurrence of a
Change of Control (as defined below), 50% of all outstanding unvested equity
awards held by the Executive under any equity incentive plan of



--------------------------------------------------------------------------------



the Company will automatically vest; provided, however, if Executive’s
employment is terminated by the Executive for any reason other than Good Reason
within 90 days after a Change of Control, any amounts earned by the Executive
due to this acceleration will be recovered by the Company or its successor in
interest. Further, if the employment of Executive is terminated Without Cause or
Executive resigns for Good Reason within 12 months after a Change of Control,
Executive shall receive all Accrued Obligations and, subject to the section
below entitled “Conditions to Receipt of Without Cause Payment and Change in
Control Payment”:


a.
A lump sum payment equal to twelve (12) months of Base Salary and Incentive
Bonus at target, as in effect at the time of termination, less applicable taxes
and other required withholding, and less any monies owed by Executive to the
Company (the “Change in Control Payment”),

b.
Provided Executive timely elects COBRA continuation coverage under the Company’s
medical plan and pays the full monthly premiums for such coverage, the Company
will reimburse Executive the monthly premiums incurred by Executive until the
earlier of (i) the expiration of a twelve (12) month period beginning on the day
after the separation date (it being understood that such reimbursement will be
taxable to Executive), and (ii) the date Executive enrolls for similar coverage
under a plan of a subsequent employer, and

c.
Acceleration of the vesting of the remaining 50% of outstanding equity awards
under any equity incentive plan of the Company.

 
Termination for Cause or Resignation Other than for Good Reason.  Executive’s
employment may be terminated at any time by the Company with Cause or by the
Executive for any reason other than Good Reason by written notice of termination
to the other party setting forth the effective termination date. In the case of
resignation without Good Reason, Executive shall provide a 90-day notice to the
Company.  In the case of termination by the Company for Cause, the notice of
termination shall set forth a reasonably detailed explanation of the basis on
which the Company claims Cause for the termination.  In the event that
(i) Executive’s employment is terminated by the Company at any time for Cause or
(ii) Executive terminates employment at any time for any reason other than Good
Reason, then, in any such case, upon the termination of Executive’s employment,
the Executive shall be entitled to receive from the Company all Accrued
Obligations.  Executive shall not be entitled to receive any other payments or
benefits by or from the Company except as otherwise required pursuant to COBRA
and the terms of any Company employee benefit plan, including, without
limitation, any Company equity incentive plan.
 
Conditions to Receipt of Without Cause Payment and Change in Control Payment. 
As a prior condition to Executive receiving any Without Cause or Change in
Control Payment, Executive shall satisfy the following conditions:


Release.  Executive shall execute a Separation Agreement and Release in
substantially the form attached to this offer letter as Exhibit A (the
“Release”) within such period as is specified in the Release and this
section after termination of Executive’s employment (whether by the Company or
by Executive) and not later revoke such Release.  The form of Release shall be
provided to Executive within five days following the termination of Executive’s
employment.  Executive shall forfeit all rights to the either the Without Cause
Payment or Change in Control Payment unless such Release is signed and delivered
and no longer subject to revocation (if applicable) within 45 days following the
date of Executive’s termination.
 
Other Conditions and Agreements.  Executive shall comply with the
Non-Disclosure, Invention, Non-Competition and Non-Solicitation Agreements.


Termination Due to Death or Disability.  Executive’s employment shall terminate
immediately upon the death or Disability (as defined below) of the Executive. 
In any such case, the Executive, or Executive’s estate, shall be entitled to
receive from the Company all Accrued Obligations and shall be entitled to no
other payments or benefits by the Company except as otherwise required for a
direct family dependents pursuant to COBRA and the terms of any Company employee
benefit plan, including, without limitation, any Company equity incentive plan
or disability insurance plans. Notwithstanding the foregoing, if Executive dies
or becomes Disabled prior to September 28, 2016, 25% of the granted restricted
stock and stock options will automatically vest.



--------------------------------------------------------------------------------





Section 409A Matters.
a. For purposes of this offer letter, no payment will be made to Executive upon
termination of Executive’s employment unless such termination constitutes a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and Section 1.409A-1(h) of the
regulations promulgated thereunder.
b. To the extent any payments to which Executive becomes entitled under this
offer letter, or any agreement or plan referenced herein, in connection with
Executive’s separation from service from the Company constitute deferred
compensation subject to Section 409A of the Code (the “Deferred Payments”), such
payments will be paid on, or in the case of installments, will not commence,
until the sixtieth (60th) day following Executive’s separation from service. Any
installment payments that would have been made to Employee during the sixty (60)
day period immediately following Employee’s separation from service but for the
preceding sentence will be paid to Employee on the sixtieth (60th) day following
Employee’s separation from service and the remaining payments will be made as
provided herein.
c. If Executive is deemed at the time of such separation from service to be a
“specified” employee under Section 409A of the Code, then any Deferred
Payment(s) shall not be made or commence until the earliest of (i) the
expiration of the six (6)-month period measured from the date of Employee’s
“separation from service” (as such term is at the time defined in Treasury
Regulations under Section 409A of the Code with the Company or (ii) the date of
Executive’s death following such separation from service; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to Executive, including (without limitation) the
additional twenty percent (20%) tax for which Executive would otherwise be
liable under Section 409A(a)(1)(B) of the Code in the absence of such deferral.
Upon the expiration of the applicable deferral period, any payments which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this paragraph shall be paid to Employee or
Employee’s beneficiary in one lump sum.
d. To the extent any payments to which Executive becomes entitled under this
offer letter, or any plan referenced herein, in connection with Executive’s
separation from service from the Company constitute deferred compensation
subject to Section 409A of the Code, the Executive and the Company may make
changes to the terms set forth herein to avoid adverse tax consequences under
Section 409A. Each payment and benefit payable hereunder is intended to
constitute a separate payment for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.
 Definitions.
 
a.“Accrued Obligations” shall mean: (A) Executive’s full Base Salary accrued as
of the last day of Executive’s employment with the Company; (B) a cash payment
covering all accrued and unused paid time off (if any) earned through the last
day of Executive’s employment with the Company; and (C) any unreimbursed
business expenses.


b.“Good Reason” except as provided below, for all purposes under this offer
letter, “Good Reason” means Executive’s resignation or other termination of
employment due to the occurrence of any of the following events: (A) without
Executive’s express written consent, the substantial reduction of Executive’s
duties or responsibilities relative to Executive’s duties or responsibilities in
effect immediately prior to such reduction; (B) other than with Executive’s
express written consent or in connection with Company austerity measures
applicable to all or a significant percentage of employees who are Section 16
officers, a material reduction by the Company in Executive’s base compensation
or Incentive Bonus target as in effect immediately prior to such reduction;
(C) without Executive’s express written consent, a material reduction by the
Company in the kind or level of employee benefits package; (D) without
Executive’s express written consent, Executive’s relocation to a facility or a
location more than 50 miles from Executive’s then present location; (E) a
material adverse change in the reporting structure applicable to Executive; (F)
any material breach by the Company of any provision of this offer letter or any
other agreement between the Company and the



--------------------------------------------------------------------------------



Executive; (G) any purported termination of Executive by the Company which is
not for death, Disability or for Cause; or (H) the failure of the Company to
obtain the assumption of this offer letter by any successors. 


c.“Cause” shall mean a termination of Executive’s employment for any of the
following reasons:  (A) gross and willful failure to perform employment duties
as reasonably requested by the Company; (B) conviction of, or a plea of “guilty”
or “no contest” to, a felony under the laws of the United States or any state
thereof, if such felony either is work-related or materially impairs Executive’s
ability to perform services for the Company; (C) a material breach of fiduciary
duty, including fraud, embezzlement, dishonesty, duty of loyalty, conflict of
interest or any intentional action that, in each case, materially injures the
Company as determined in good faith by the Company’s Board of Directors; or
(D) a material breach of the At-Will Employment, Non-Disclosure, Invention,
Non-Competition and Non-Solicitation Agreement.  In all of the foregoing cases,
the Company shall provide written notice to Executive indicating in reasonable
detail the event or circumstances that constitute Cause under this offer letter
and the Company will provide Executive 45 days to cure such breach or failure
prior to termination for Cause.  During such 45-day cure period, the Company may
place Executive on unpaid leave.  A termination of Executive’s employment by the
Company in any other circumstance or for any other reason will be a termination
“Without Cause.” No failure to act shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that the Executive’s actions or omissions were in the best
interests of the Company.


d.“Disability” shall mean Executive is physically or mentally unable regularly
to perform Executive’s duties hereunder for a period in excess of 60 consecutive
days or more than 90 days in any consecutive 12 month period.  The Company shall
make a good faith determination of whether Executive is physically or mentally
unable to regularly perform Executive’s duties subject to its review and
consideration of any physical and/or mental health information provided to it by
Executive.


e.“Change of Control” shall mean:  (a) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) who becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities; (b) a merger or consolidation of the Company
in which its voting securities immediately prior to the merger or consolidation
do not represent, or are not converted into securities that represent, a
majority of the voting power of all voting securities of the surviving entity
immediately after the merger or consolidation; or (c) a sale of all or
substantially all of the assets of the Company or a liquidation or dissolution
of the Company.


Miscellaneous



You will be required to execute the Company's Executive Non-Disclosure,
Invention, Non-Competition and Non-Solicitation Agreement (attached hereto as
Exhibit B) as well as complete a satisfactory criminal background, credit, and
reference checks as a condition of employment.


You agree to provide the Company within three (3) days of your hire date,
documentation of your eligibility to work in the United States, as required by
the Immigration Reform and Control Act of 1986.


Within thirty calendar days of being presented with a receipt, the Company shall
reimburse Executive for the Executive’s reasonable legal fees incurred in
negotiating and drafting this offer letter, provided that such reimbursement
shall not exceed $5,000.


This letter is not to be construed as an agreement, either expressed or implied,
to employ you for any stated term, and shall in no way alter the Company's
policy of employment at will, allowing either you or the Company to terminate
your employment at any time, for any reason. Additionally, you acknowledge that
no employee other than the Company CEO



--------------------------------------------------------------------------------



has the authority to enter into an agreement for employment for a specified
time, or to make an agreement contrary to the foregoing terms of employment.


Sincerely yours,


Cvent, Inc.


/s/Reggie Aggarwal
_____________________________
Reggie Aggarwal
Chief Executive Officer


The foregoing correctly sets forth the terms of my employment with Cvent, Inc. I
am not relying on any representations other than as set forth above. I agree and
accept the above offer from Cvent, Inc.


    
Name:    /s/Cynthia Russo                        Date:        9/3/2015        
Cynthia Russo




EXHIBIT A: FORM OF SEPARATION AGREEMENT AND RELEASE




This Separation Agreement and Release of Claims (“Agreement”) is made by and
between _________________ (“Employee”), an individual, and Cvent, Inc., a
corporation doing business in the Commonwealth of Virginia (“Cvent” or “the
Company”).


WHEREAS, Cvent has determined that it is in the best business interests of the
Company to discontinue the Employee’s employment effective _____________
(“Separation Date”).


WHEREAS, Cvent desires to provide Employee with some separation benefits to
assist Employee in the period of transition following Employee’s termination,
even though Employee is not entitled to such separation pay under Company
policy;


NOW THEREFORE, in consideration of the mutual promises and releases contained
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties agree as follows:


1.
Final Payments. Regardless whether Employee signs this Agreement, Employee shall
receive the following:



a.
Final Pay. Cvent shall pay Employee’s salary through the Separation Date, less
applicable taxes and other required withholding, in accordance with regular
payroll procedures.



b.
Vacation. Cvent shall pay out to Employee any unused personal time off (PTO)
that has accrued through the Separation Date, less all required withholdings, in
the next pay period following the Separation Date.



c.
Group Health Plan.  Provided eligibility requirements are met, Employee and
currently enrolled dependents shall be eligible to continue participation in the
Cvent group medical plan pursuant to the health care continuation coverage
available under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”). Employee shall be solely responsible for electing such coverage by
properly returning the COBRA election form that Employee will receive.




--------------------------------------------------------------------------------





2.
Separation Benefits. In consideration of Employee’s execution of this Agreement,
including the release set forth herein, Employee shall receive the following [as
may be modified by specific agreement]:



a.
Cvent agrees to pay Employee the “Without Cause Payment” or the “Change in
Control Payment” (as each term is defined in that certain offer letter between
the Company and the Employee dated September 3, 2015 (the “Offer Letter”)) in
accordance with the terms of the Offer Letter.



b.
Payment of COBRA Premiums. Provided Employee is eligible for and timely elects
COBRA coverage, as referenced above, Cvent will pay the entire cost of COBRA
coverage for Employee and currently enrolled dependents for the first 12 months
of Employee’s COBRA group health plan coverage, after which Employee shall be
solely responsible for payment of such premiums.



c.
Acceleration of Equity.    Acceleration of the vesting of __% of outstanding
equity awards under any equity incentive plan of the Company or in accordance
with the terms of the Offer Letter.



d.
Resignation. At Employee’s option, Employee may choose to have Employee’s
separation noted in the Company’s employment records as a resignation by
submitting a simple letter of resignation within three (3) days of Employee’s
execution of this Agreement. Nothing herein shall preclude Cvent from answering
truthfully any government inquiries pertaining to such separation.



Except as set forth in this Agreement or as required by federal or state law
and/or under the terms of any of the Company’s qualified plans, this Agreement
sets forth the full extent of severance and benefits to which Employee is or may
be entitled as a result of the separation of Employee’s employment with Cvent,
and Employee shall not be entitled to any additional compensation relating to
Employee’s employment or separation from employment.


3.
Return of Equipment and Documents. Employee certifies by execution of this
Agreement that Employee has returned to Cvent any and all equipment and
documents (whether in hard copy or electronic form) belonging to the Company,
except that Employee may retain documents pertaining exclusively to Employee’s
employment such as payroll stubs, benefits information, etc.



4.
Release. Employee, on Employee’s own part and on behalf of Employee’s
descendants, dependents, heirs, executors, administrators, assigns, and
successors, hereby covenants not to sue and fully releases, acquits, and
discharges Cvent, and its parent(s), subsidiaries, affiliates, owners,
directors, officers, agents, employees, shareholders, representatives, assigns,
insurers, and successors (collectively referred to as "Cvent Releasees") with
respect to and from any and all claims, agreements, contracts, actions, suits,
causes of action, attorneys' fees, damages, and liabilities of whatever kind or
nature, in law, equity or otherwise, whether known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, which Employee has owned or
held against Cvent Releasees at any time up to the date of this Agreement,
including, without limitation, those arising out of or in any way connected with
Employee’s employment relationship with Cvent or Employee’s separation from
employment from Cvent.



Should any third party bring any action or claim against Cvent on Employee’s
behalf, Employee acknowledges and agrees that the Agreement provides him/her
with full relief and s/he will not accept any additional relief. If the release
of any one claim described herein is found invalid, Employee acknowledges and
agrees that such invalidity has no affect on the validity of any other release
of claim.
Employee affirms s/he has not filed, has not caused to be filed, and is not
presently a party to, any claim, complaint, or action against Cvent in any
forum, proceeding, or venue. Employee further affirms that s/he



--------------------------------------------------------------------------------



has been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which she may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to her except as provided in this
Agreement. Employee further represents that she is not aware of any facts that
would give rise to an action under the Family and Medical Leave Act (FMLA).


Nothing in this Agreement shall be construed as prohibiting Employee from
participating in any investigation or proceeding conducted by the EEOC or by a
comparable state or local human rights agency. Notwithstanding the foregoing, by
signing this Agreement, Employee is agreeing to waive Employee’s right to
recover monetary damages associated with any charge, complaint, or lawsuit filed
with any such agency.


Waiver of Claims Under the Age Discrimination in Employment Act. Employee
recognizes that, in signing this Release of Claims, Employee is waiving
Employee’s right to pursue any and all claims under the Age Discrimination in
Employment Act, 29 U.S.C. § 626 et seq. (“ADEA”) arising prior to the date that
Employee executes this Release. Employee understands that Employee may take
twenty-one (21) days from the date this Release is presented to Employee to
consider whether to execute this Release. Employee is advised that Employee may
wish to consult with an attorney prior to execution of this Release. Once
Employee has executed this Release, Employee may revoke the Release at any time
during the seven (7) day period following Employee’s execution of the Release.
After seven (7) days have passed following Employee’s execution of this Release,
Employee’s execution of this Release shall be final and irrevocable.
5.
Confidentiality.  Employee recognizes that the Separation Benefits are
confidential in nature and agrees that Employee shall not directly or indirectly
divulge, communicate, display, publish, or reveal the nature and terms of the
Separation Benefits to any person, including, without limitation, any past,
present or future employee of, or any applicant for employment with Cvent, any
other person and any attorney to any such person, and any member of the news
media, except as follows: (a) Employee’s immediate family; (b) the Company’s
executive officers; (c) any governmental agency when such disclosure is required
by federal, state or local law, including tax laws; (d) any party when such
disclosure is required by a subpoena issued by a court of competent
jurisdiction, and (e) any professional advisors retained by Employee. With
respect to each of the limited exceptions set forth above, Employee shall inform
the person or persons to whom Employee discloses information regarding this
Agreement of the confidential nature of this Agreement.



6.
Cooperation Clause.  Employee agrees that Employee will cooperate with Cvent in
its investigation, defense or prosecution of any potential or actual claim or
lawsuit by or against Cvent. As used herein, the term “cooperate” means being
available from time to time for meetings with counsel, not communicating with
non-governmental parties known to be adverse to Cvent except by way of
deposition or trial testimony, being available for deposition and trial
testimony upon instruction of counsel for Cvent, and executing those documents
and truthful affidavits requested from time to time by counsel to Cvent,
provided, however, that nothing herein shall preclude Employee from responding
to or participating in any inquiry by any government agency. Cvent agrees that
it will reimburse Employee for any lost wages or leave, as well as any
reasonable expenses, Employee incurs in assisting Cvent in any such matter.



7.
Nondisparagement. Employee covenants and agrees that Employee will not at any
time, directly, indirectly or through any entity in which Employee is an
officer, director, employee, consultant, or shareholder, either orally, in
writing, or through any medium (including, but not limited to, television or
radio, newspapers, magazines, computer networks or bulletin boards, or any other
form of communication), disparage, defame, impugn, or otherwise damage or assail
the reputation, integrity or professionalism of Cvent, or any officer, director,
employee, agent or representative of Cvent, provided, however, nothing herein
shall preclude Employee from testifying truthfully pursuant to a lawfully issued
subpoena or from truthfully responding to or participating in any government
inquiry.




--------------------------------------------------------------------------------



8.
Entire Agreement. This Agreement constitutes and contains the entire agreement
and understanding concerning Employee’s employment and separation of employment,
and the other subject matter addressed herein between the parties, and
supersedes and replaces all prior negotiations and all prior agreements proposed
or otherwise, whether written or oral, concerning the subject matter hereof,
except that Employee shall continue to be obligated to comply with the terms of
any restrictive covenant or confidentiality agreement Employee executed in
connection with Employee’s employment with the Company. This Agreement may not
be amended or modified except by an agreement in writing signed by both parties.
The drafting of this Agreement shall be deemed a mutual endeavor by all parties,
and shall not be construed against any single party as the drafter.



9.
Counterparts. For convenience of the parties, this Agreement may be executed in
one or more counterparts, each of which shall be deemed an original for all
purposes.



10.
Governing Law. This Agreement shall be governed by and subject to the laws and
exclusive jurisdiction of the courts of the Commonwealth of Virginia.



11.
Severability. In the event that one or more of the provisions of this Agreement
shall for any reason be held to be illegal or unenforceable, this Agreement
shall be revised only to the extent necessary to make such provision(s) legal
and enforceable.



12.
Enforcement; Attorneys’ Fees. Should either party be required to bring a legal
action to enforce the terms of this Agreement, including the terms of the
release, the prevailing party in such action shall be entitled to receive its
attorneys’ fees and costs incurred in bringing such action.



The parties acknowledge that they have read the foregoing Agreement, understand
its contents, and accept and agree to the provisions it contains and hereby
execute it voluntarily and knowingly and with full understanding of its
consequences.


PLEASE READ CAREFULLY. THIS AGREEMENT
INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.


CVENT, INC.


By:                        
[Employee Name]             Date                            Date
Title:                        





--------------------------------------------------------------------------------





EXHIBIT B: EXECUTIVE NON-DISCLOSURE, INVENTION,
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
In consideration for the agreement of Cvent, Inc., its affiliates, successors or
assigns (together "Cvent") to employ or hire me as an employee or consultant, my
continued employment, my receipt of the compensation to be paid to me by Cvent,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, I agree as follows:
1.Definition of Confidential Information. I acknowledge that I may be furnished
or have access to confidential, proprietary or trade secret information relating
to Cvent's past, present or future (a) products, processes, formulas, patterns,
compilations, programs, devices, methods, manufacturing protocols, techniques,
inventions, software, and improvements thereto; (b) research and development
activities, (c) designs and technical data; (d) marketing or business
development activities, including without limitation prospective or actual bids
or proposals, pricing information and financial information; (e) customers or
suppliers; or (f) other administrative, management, planning, financial,
marketing, purchasing or manufacturing activities. All of this type of
information, whether it belongs to Cvent or was provided to Cvent by a third
party with the understanding that it be kept confidential, and any documents,
diskettes or other storage media, or other materials containing this type of
information, is proprietary and confidential to Cvent ("Confidential
Information").
2.Non-Disclosure Obligations. Both during and after my employment or engagement
with Cvent, I agree to preserve and protect the confidentiality of Confidential
Information, and not to (a) disclose or disseminate Confidential Information to
any third party, including without limitation employees or consultants of Cvent
without a legitimate business need to know; (b) remove Confidential Information
from Cvent's premises or make copies of Confidential Information, except as
required to perform my responsibilities to Cvent; or (c) use Confidential
Information for my own benefit or for the benefit of any third party. I also
agree to take all actions necessary to avoid unauthorized disclosure and
otherwise to maintain the confidential or proprietary nature of such
Confidential Information. If I am not certain whether or not information is
confidential, I will treat that information as Confidential Information until I
have verification from Cvent's Chief Executive Officer that the information is
not Confidential Information.
3.Exceptions. Cvent agrees that the obligations in Section 2 do not apply to any
information that I can establish by documentary evidence (a) is in the public
domain without a breach of this Agreement by me or a third party's breach of any
obligation to maintain the confidentiality of the information; (b) was disclosed
to me by a third party without breach of any confidentiality obligation; or (c)
was independently developed by me without use of or access to the Confidential
Information. Nothing in this Agreement prohibits me from reporting possible
violations of federal law or regulation to any governmental agency or entity,
from making disclosures that are protected under the whistleblower provisions of
federal law or regulation, or from reporting ethical or compliance concerns to
the Cvent ethics hotline.
4.Former Employer Information. I agree that I will not, during my employment or
engagement with Cvent, improperly use or disclose any proprietary information or
trade secrets of any former or current employer or any other person or entity
and that I will not bring onto the premises of Cvent any unpublished document or
proprietary information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity.
5.Inventions and Works Retained and Licensed. I have attached hereto, as Exhibit
C, a list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to my employment or
engagement with Cvent (collectively referred to as "Prior Works or Inventions"),
which belong to me, which relate to Cvent's business, products, or research and
development, and which are not assigned to Cvent hereunder, or, if no such list
is attached, I represent that there are no such Prior Works or Inventions. If,
in the course of my employment or engagement with Cvent, I incorporate into a
Cvent product or process a Prior Work or Invention owned by me or in which I
have an interest, Cvent is hereby granted and shall have a nonexclusive,
royalty-free, assignable, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Prior Work or Invention as part of or in
connection with such product or process.
6.Ownership of Works. I agree that Cvent owns all rights, including without
limitation all trade secrets, patents and copyrights, in the following works
that I create while I am employed or engaged by Cvent: (a) works that relate to
or arise out of the actual or anticipated business of Cvent, (b) works that
relate to or arise out of any task assigned to me or work I perform for Cvent,
and (c) works that result from the use of Cvent's time, materials, employees,
facilities,



--------------------------------------------------------------------------------



supplies, information, or trade secrets (collectively "Works"). Because these
Works will inevitably be based upon or somehow involve Cvent's business,
products, services or methodologies, I agree that the Works will belong to Cvent
even if I create them on my own time and using my own equipment and whether I
create the Works on Cvent's premises or elsewhere. The Works belonging to Cvent
include without limitation program code and documentation. I will promptly
inform an officer of Cvent of any Works I create. To the extent that the Works
do not qualify as works made for hire under U.S. copyright law, I hereby
irrevocably assign to Cvent the ownership of, and all rights of copyright and
all other proprietary rights in, the Works. Cvent will have the right to hold in
its own name all rights in the Works, including without limitation all rights of
copyright, trade secrets and trademark. I agree to give Cvent or its designee
all assistance reasonably required to perfect these rights, whether during the
term of this Agreement or thereafter.
7.Ownership of Inventions. I hereby irrevocably assign to Cvent my entire right,
title and interest in any invention, technique, process, method, device,
discovery or improvement, whether patentable or not, made or conceived solely or
jointly by me while I am employed or engaged by Cvent that (a) is created using
Cvent's time, materials, employees, facilities, supplies, information, or trade
secrets; (b) relates to or arises out of the actual or anticipated business,
including without limitation the research and development activities, of Cvent;
or (c) relates to or arises out of any task assigned to me or work I perform for
Cvent (collectively "Inventions"). I will promptly make full written disclosure
to an officer of Cvent of any Inventions I develop. I will, upon request,
promptly execute a specific assignment of title to Cvent and do anything else
reasonably necessary to enable Cvent or its designee to secure patent, trade
secret or any other proprietary rights protection in the United States and
foreign countries, whether during or after the term of this Agreement.
8.Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Works and Inventions made by me (solely or jointly with
others) during the term of my employment or engagement with Cvent. The records
will be in the form of notes, sketches, drawings, and any other format that may
be specified by Cvent. The records will be available to and remain the sole
property of Cvent at all times.
9.Return of Confidential Information. I agree to return to Cvent all
Confidential Information, and all written and tangible material in my possession
incorporating the Confidential Information or otherwise relating to Cvent’s
business, in my possession, custody or control immediately upon the termination
of my employment with or engagement by Cvent, or earlier if Cvent requests.
10.Notification of New Employer. I hereby grant consent to notification by Cvent
to any person or entity that employs or engages me in the future about my rights
and obligations under this Agreement.
11. Representations and Warranties. I represent and warrant that (a) I am able
to perform my responsibilities to Cvent and that my ability to work for or
provide services to Cvent is not limited or restricted by any agreements or
understandings between me and other persons or entities; (b) I will not disclose
to Cvent, its employees, consultants, clients, teaming partners or suppliers, or
induce any of them to use or disclose, any confidential information or material
belonging to others, except with the written permission of the owner of the
information or material; and (c) any information, material or product I create
or develop for, or any advice I provide to, Cvent, its employees, consultants,
clients, teaming partners or suppliers, will not rely or be based on
confidential information or trade secrets I obtained or derived from a source
other than Cvent. I agree to indemnify and hold Cvent harmless from damages,
claims, costs and expenses based on or arising from the breach of any agreement
or understanding between me and another person or company or from my use or
disclosure of any confidential information or trade secrets I obtained from
sources other than Cvent.
12.Non-Competition and Non-Solicitation. I acknowledge that the nature of the
Cvent’s business is highly competitive, that Cvent provides or markets its
services in the entire Restricted Area (as defined below), that I have performed
or will perform work for Cvent in the Restricted Business Lines (as defined
below), and that Cvent’s legitimate business needs require that I refrain, for a
reasonable period of time, from certain activities that would harm Cvent’s
legitimate business interests after the conclusion of my employment with Cvent.
Therefore, as a condition of my continued employment with Cvent, I agree as
follows:
(a)    Definitions. For purposes of this Agreement, the following terms shall be
defined as follows:
“Company Customer” means any person or entity to whom Cvent provided goods or
services within the three year period immediately prior to the termination of my
employment and who I solicited on behalf of Cvent and/or with whom I interacted
on behalf of Cvent.



--------------------------------------------------------------------------------



“Cvent Employee” means an individual who, at the time of or within the 6 month
period immediately preceding the solicitation or hiring, is/was employed by
Cvent.
“Prospective Customer” means any person or entity whom I, at any time during the
twelve (12) month period preceding the termination of my employment, was
involved in soliciting or making a proposal to, on behalf of the Company, for
the provision of goods or services.
“Restricted Area” means the United States of America.
“Restricted Business Lines” means web-based event planning and registration
(including strategic meetings management, eMarketing, web-based surveys, venue
and services search and selection tools, and other enterprise event management
software) of the nature and kind sold, provided, or produced by Cvent during my
employment with Cvent.
“Restricted Competitor” means any business entity (or subsidiary or affiliate
thereof) listed on the attached Exhibit D to this Agreement, as it may be
amended from time to time.
(b)    Non-Competition in the Restricted Area. I agree that during my employment
and for 12 months after the conclusion of my employment with Cvent for any
reason, I will not compete with Cvent anywhere in the Restricted Area by serving
in a competitive capacity on behalf of any person (including myself) or entity
(including a sole proprietorship) that engages in the Restricted Business Lines.
For purposes of this Section 12(b) and the next Section 12(c), “competitive
capacity” shall mean any form of employment or service which involves (i) the
same or substantially similar duties and responsibilities as my position with
Cvent or supervision of others performing such duties, or (ii) sale, marketing,
design, or development of products or services which compete with Cvent products
or services.
(c)    Non-Competition with a Restricted Competitor. I agree that during my
employment and for 12 months after the conclusion of my employment with Cvent
for any reason, I will not compete with Cvent by serving in a competitive
capacity with, for, or on behalf of any Restricted Competitor.
(d)    Non-Piracy of Company Customers and Prospective Customers. I agree that
during my employment and for two (2) years after the conclusion of my employment
with Cvent for any reason, I will not, within the Restricted Area, solicit or
service any Company Customer or Prospective Customer for the purposes of
providing goods or services within the Restricted Business Lines. I understand
that this will not prevent me from providing goods or services to a Company
Customer or Prospective Customer where such goods or services are outside of the
Restricted Business Lines and thus do not compete with Cvent.
(e)    Non-Preparation to Compete. I agree that during my employment and for 12
months after the conclusion of my employment with Cvent for any reason, I will
not, directly or indirectly, own an interest in, purchase, organize or take
preparatory steps for the organization of, any business competing with Cvent in
the Restricted Business Lines within the Restricted Area.
(f)    Non-Solicitation of Cvent Employees. I agree that during my employment
and for eighteen (18) months after the conclusion of my employment with Cvent
for any reason, I will not, directly or indirectly, solicit or induce any Cvent
employee to leave his/her employment with Cvent.
(g)    Non-Hiring of Cvent Employees. I agree that during my employment and for
eighteen (18) months after the conclusion of my employment with Cvent for any
reason, I will not, directly or indirectly, hire or assist any other person or
entity in hiring any Cvent Employee to serve in any business competing with
Cvent in the Restricted Business Lines.
(h)     Reformation. In the event that one or more of the provisions herein
shall for any reason be held to be invalid or unenforceable, the parties hereto
expressly agree and authorize the court to modify the agreement so as to render
such agreement or provision thereof valid and enforceable.
(i)    Severability. Each of subsections 12(b), 12(c), 12(d), 12(e), 12(f) and
12(g) are severable and, therefore, in the event that one or more of the
provisions herein shall for any reason be held to be invalid or unenforceable,
the parties agree the offending subsection may be severed and the remaining
subsection enforced to the fullest extent.
In addition, each of subsections 12(b), 12(c), 12(d), 12(e), 12(f) and 12(g) are
separable and independently enforceable of each other and of any legal
obligations that may exist between Cvent and myself.  The real or perceived



--------------------------------------------------------------------------------



existence of any claim or cause of action by me against Cvent, whether
predicated on this Agreement or some other basis, shall not alleviate me of my
obligations under this Agreement and shall not constitute a defense to the
enforcement by Cvent of the restrictions and covenants contained herein.
Notwithstanding the foregoing, nothing contained in this Section 12 shall
prohibit me from making investments in any corporation whose securities are
regularly and publicly traded on a national stock exchange or the Nasdaq
National Market, provided that such investments shall not result in my owning
beneficially at any time more than 1% of the equity securities of any
corporation (other than Cvent) which is engaged in the Restricted Business.
13.Damages and Injunctive Relief. I acknowledge and agree that:
(a)    My obligations under this Agreement have a unique and substantial value
to Cvent and I understand that I remain obligated to comply with such
obligations even if I voluntarily or involuntarily terminate my employment or
engagement with Cvent. I understand that if I violate this Agreement at any
time, Cvent may be able to recover monetary damages from me and/or the other
relief described below.
(b)    A violation or even a threatened violation of this Agreement is likely to
result in irreparable harm to Cvent and monetary damages alone would not
completely compensate Cvent for the harm. Accordingly, Cvent may seek to obtain
an injunction at a court of competent jurisdiction prohibiting me from violating
this Agreement, an order requiring me to render specific performance of the
Agreement, and/or other appropriate equitable remedies.
(c)    If a court determines that I have breached or attempted or threatened to
breach this Agreement, I consent to the granting of an injunction restraining me
from further breaches or attempted or threatened breaches of this Agreement,
compelling me to comply with this Agreement, and/or prescribing other equitable
remedies.
(d)    I acknowledge that the damages Cvent would incur in the event of my
breach of this Agreement would be substantial and would be difficult to
calculate with precision. Therefore, I agree that, if a court determines that I
have breached this Agreement, as liquidated damages for this breach of this
Agreement and not as a penalty, I waive all compensation I would otherwise have
been entitled to after the time of my breach and also agree to return all shares
I may have purchased under option and waive my right to exercise and vested but
unexercised shares I would otherwise be entitled to. As an additional sum of
liquidated damages and not as a penalty, if a court determines that I have
breached the non-solicitation prohibitions of this Agreement, I further agree
that Cvent will be entitled to an additional sum of liquidated damages equal to
one times the annual salary of each employee(s) who leave Cvent as a result of
this breach. I agree that the liquidated damages set forth in this Section are
reasonable compensation to Cvent in the event of my breach(es) of this
Agreement, and I hereby waive any defense to the enforceability of this Section
on the grounds that these liquidated damages are void as penalties.
14.At-Will Employment Status. I understand and acknowledge that my employment
with Cvent is for no specified term and constitutes “at-will” employment. I
acknowledge that my employment relationship may be terminated at any time, with
or without good cause or for any or no cause, at my option or at the option of
Cvent, with or without notice. Nothing in this Agreement shall be construed as a
commitment or guarantee of my continued employment or engagement.
15.Miscellaneous Provisions.
(a)    No failure to act by Cvent will waive any right contained in this
Agreement. Any waiver by Cvent must be in writing and signed by an officer of
Cvent to be effective.
(b)    The provisions of this Agreement are applicable to Confidential
Information, Works and Inventions disclosed, created, developed or proprietary
before or after I sign this Agreement.
(c)    This Agreement is to be construed according to its fair meaning and not
strictly for or against either party.
(d)    This Agreement will be governed by the laws of the Commonwealth of
Virginia without regard to any conflict of law principles. The federal and state
courts encompassing Arlington, Virginia shall have exclusive jurisdiction and
venue to adjudicate any dispute arising out of this Agreement, and I expressly
consent to the personal jurisdiction of such courts. The parties waive their
right to a jury trial.



--------------------------------------------------------------------------------



(e)    In any such action between the parties, the existence of any claim of
mine or cause of action by me against Cvent, whether predicated on this
Agreement or not, shall not constitute a defense to the enforcement by Cvent of
the restrictions, covenants and agreements contained herein.
(f)    If any provision of this Agreement conflicts with the law of the
Commonwealth of Virginia or if any provision is held invalid by a court with
jurisdiction over the parties to this Agreement, the provision will be deemed to
be restated to reflect as nearly as possible the parties' original intentions in
accordance with applicable law, and the remainder of the Agreement will remain
in full force and effect. If it is not possible to restate the provision in a
legal and valid manner, then the provision will be deemed not to be a part of
the Agreement and the remaining provisions will remain in full force and effect.
(g)    This document constitutes the entire agreement between Cvent and me
concerning the matters addressed in this Agreement and it supersedes any prior
agreement concerning those matters. This Agreement may not be changed in any
respect except by a written agreement signed by both parties. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement. My rights and obligations under this
Agreement, including but not limited to those under Section 12, may be freely
assigned by Cvent without notice to me.
(h)    This Agreement may be assigned and inure to the benefit of Company or any
successor of Company whether by merger, sale of assets, reorganization or
otherwise.
(i)    All remedies provided in this Agreement are cumulative and in addition to
all other remedies which may be available at law or in equity.


Signature:
 


Print Name:
 


Date:
 






--------------------------------------------------------------------------------



EXHIBIT C: PRIOR WORKS OR INVENTIONS
Title
Date
Identifying Number or Brief Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



___ Additional Sheets Attached










I hereby represent that, except as described on the above list, I have no Prior
Works or Inventions, which belong to me, which were made by me prior to my
employment or engagement with Cvent, which relate to Cvent’s business, products,
or research and development, and which are not assigned to Cvent hereunder.
Signature:
 


Print Name:
 


Date:
 






